United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30033
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RENOLD SCOTT FAULK,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 6:04-CR-60053-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Renold Scott Faulk appeals the 121-month sentence he

received following his guilty-plea conviction for receiving child

pornography, in violation of 18 U.S.C. § 2252A.   He argues that

his sentence was unreasonable because the district court failed

to properly weigh the sentencing factors set forth in 18 U.S.C.

§ 3553(a) and imposed a term of imprisonment greater than

necessary to satisfy the sentencing goals set forth in § 3553(a).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30033
                               -2-

     Faulk’s sentence was within a properly calculated advisory

guideline range and is presumed reasonable.     See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).    Giving “great

deference” to such a sentence, and recognizing that the

sentencing court considered all the factors for a fair sentence

under § 3553(a), we conclude that Faulk has failed to rebut the

presumption that his sentence was reasonable.    See id.

Accordingly, the district court’s judgment is AFFIRMED.